Title: To George Washington from William Lord Stirling Alexander, 6 October 1782
From: Alexander, William Lord Stirling
To: Washington, George


                  
                     Dear Sir
                      Albany Octob. 6th 1782
                  
                  The last post came in so late in the day, that he was off again before I knew of his arrival; Indeed I had nothing more to inform your Excellency than that by all the accounts I had then received the frontiers were perfectly quiet.  But by a letter of the 4th Instant from General Sulivan which I have Just received and of which the enclosed is Copy, we are not likely long to remain in our present Idle State.  I shall make no Comments on the Intelligence, but If they mean to Come to Albany they must risque more than ever they did before in that project.
                  I have taken the Caution to keep this intelligence Secret ’till we have further accounts of the Enemys Scituation which I shall take every Step in my power to Obtain as soon as possible.  I have the Honor to be with great Esteem & Regard your Excellencys Most Humble Servant
                  
                     Stirling,
                     
                  
                Enclosure
                                    
                     
                        My Lord
                        Keen in New Hampshire Octr 4th 1782
                     
                     I take the Liberty of informing your Lordship that last Evening arrived in This Town one Capt. Snyder who was taken Prisoner near Esopus about three years since and escap’d from his confinement near Montreal on the 10th of last month, he informs that the British Army were encamped at Isle of Noix on their way to Albany, that their numbers consisted of Four thousand principally Germans, that the Indians under Johnson were to move down Mowhawk River and fall on Schenectady at the same time the main Army was to attack Albany, he adds that it was currently reported by their Officers that the inhabitants of Vermont were to join them—on their arrival at Crown Point, of which from other accounts there seems some reason to be apprehensive—General Bailey writes by Express that he has simelar accounts through other Channels—I have convers’d with an intelligent Officer commanding on our Frontiers who confirms this account, and assures me that some of his party have reconnoitre’d the Enemy at Isle of Noix, and find their numbers about four thousand, and through a secret Channel have discovered that the Army is commanded by Major General Clark, their object, is Albany, and they are in full expectation of being join’d by Vermont of which from Evidence I have this moment receiv’d I can have but little reason to doubt.
                     As your Lordship commands the Western department it was thought proper by the judges of the superior Court now siting here, and all the Officers in this quarter, to dispatch an Express to your Lordship with the foregoing Intelligence, that you may take the proper measures to frustrate the Enemys designs, It is difficult to conjecture what may be their intentions, possibly the plan for forming a junction of the two Armies on Hudsons River may be again in contemplation—but making diversion in that Quarter to weaken General Washington and then bringing him to action is still more probable—There is indeed a possibility that their intentions are to establish themselves on this side the Lake, secure and bring over to their measures those Inhabitants of Vermont who are ignorant of the measures of their leaders, and may possibly attempt to make opposition when the plot is discovered—Your Lordship I am convinc’d, will use every effort to discover and frustrate their designs whatever they eventually may appear to be. I have the honor to be with the most perfect Esteem Your Lordships Most Obedient & very humbe Servant
                     
                                          Copy
                            Jno. Sullivan
                            
                        
                  
               